TENDERED FOR FILING

7 re “The. Us. hed States” Disteret Gouet a

Dusted Shitep
Mv nee of FLEOL—-SEP- 0 8-2020-| 1.

Bam ar JER CLERK

Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 1 of 11

_ MeMoRWdoM in_ ODP post

Foe The. EASTER). Disteict. OF Lovisi ANA |

 

cop | Caiminial Na. 10-197
U'S. DISTRICT
_ EASTERN DISTRICT on oir ae

 

 

ection: G
1 AAP...

CAROL L MICHEL

 

CD.

 

 

 

 

 

 

 

o CrovERnMentts Memorandum TN

. + “Opal Hon To. Defeudants. Lonit OF a oe

Corps For Sentence. Computation Error
Gomes. Now Beandor. ToRNER before this hovoesble

kee. Court Who brings this Reply to the qoveenHents
je snidon wd ODP ds +o defend dawts. (Det OF HAbeAs

—__ Corpes. Pow Sentence Coupotaton Eeeor And presents _
othe Pelli, feds and law to wit oe

Ay 08 om

te Fest And Beemoot the 4 pveRNMEN wits “Opposi Hon
“undermines. All Peiseiples ofthe Sentencing - Proeecere.,

. A 2eeMENT Ovders, Clear lane VAGE ,. teu intent ANd.
pation’ for the Courts +0 peeseribe ConcorRent

 

 

 

de
EB eatenlees. Otheewish. 0 Rg
Ok —X. kid
BBG... . max GIRMDEp
Eos re defendant Cans Drove “bis REPRE -ERNO CENCE” |
Oe? his. SENTENCE | And how i+ 15.. Orenied Oot +herk. .
CAN. be No Abose of Cliscretion.. Mg gg Vo
265 US. (2013)

| Peeks as_ (203) BL. B2. 773% cel,
i Case 2:10-cr-00197-NJB-SS Document514 Filed 09/08/20 Page 2 of 11

ape gounanen ckiseloses in. bs” MEM Ranclom .
at the” Bueesu. OF Prison o. (Bor) gs exclusive

; - Woris diedion te Caleolate An inmates Sentence ANd.

_ anhespoted yeelease Odte. ney further. ge. On to.
State the. FiPth. Cieevit has Coonized thet the .
Bor bs. Opposed ty the _-fedeent Coots is the ENR

Avthoei zed. to CleteemMine.. lshere A fedees) Sentence. ~

will be Seeved, when it begins , ANd in. Certain) Respects
_! how fog if will last. (Ree. Hoc. 4. 12), Net, the
| et Eat Obes Not foethen Go on do! disel ose that
the Court in the Record Ald Stated, “However , athe.
—_Distared Courd dlefem nes. the leah Alea ‘of the 5 pol EAICE
_.Iaposed. Ree. Doc. Y72) See IPUSC. 3522. THe.

— Coved iS Not Authorized do_let the . Bar e-fenmine...

_ the Tenoth OL the Sealtence. Such. le teem MAHON £5

a A Woid. juckement. if the Covet tho imposed the.

— geutevce “Woold thea Give Such 4 Order 02 Power
fo the BOP Consteved wrth the, 10" Amendment

ome they, ACh beuood that, ANd Ce 2 tail

4 of the US, Const: POF ON

_ Ls 'Goueds “ARE. Constituted by Aton And. Hay
—Cwnot go. beyoud. “that power. delegated to them=

  
 

Tay. .
— Con-dreaven tion of “i+, nein, jodgemensts _ANd bedees-
ARE. Regueded AS. Noll P47ES "ey, ARE | Not voidable ,

  
109 (1250).

Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 3 of 11

bot smelt void, “ANd. this EVEN. | Prion. to Reversal” -
_ Obiiiam V. Bony 8 HOW. 945,97) J2.L. Ed. i702,

a This, Court MA de A dgem ed, to be Caeeiecl out
iby the. Bop (Ree. Doe. gee DZ). “Time Seeved As
AS Cound 1 of the Supeeseding Bill of Tnfrematios, to.
. - Run Con WweRENt toith ANY. SER he lee Imposed iN
i IZ-ID"'A" United Slides District Covet, Eastern.
___ Dioteret OF Louisiana. 327/19. this Coord. Pyether.
pn Aw order. that the BDd.P 15 do ENSURE. hat
ots Compurtotion of “Torvee> Sevfence Comphes.
; mth dhe. eto ber 18. 2018. Jodorment . imposed,
(Ree. Dow. 472)... Hf wns Fuethte cedered that
Theva iS to be Given Credit. for. time SeRved
. feou the date of 5 Arrest. ON Avgust3 2017 And.
 foether ORdered that the_ SENTENCE. iN the Above
__ captioned Matte Reva Cocureent To his Sentence iv_
Cae. Mombee  2/10.- Ce- (97.4 ° CBee. Dow. Ye) iN One

umber 2:18 CR- 1224" This Means. "Exhibit A

the | . oversMends time Cl Ieuloton ON Page 2 49.
. iWaceuRste.... Lt Shows ail credit. fiom” date. 10/9 [ook

 

i +. eu dota ‘)of 29/2019. The Coveee] Calcelation. i6

8/3/2017 Phen. /oferf 2018. Which MEANS ANE

- Renee Add the BOP 15 More Hind A
Sho of time to be Ceedted to Turevee, This

_ Viteshy Molvbes the 07) Sarid 14% Ameadaent

 
/ Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 4 of 11

pipers to be. Caeeied out. by way oP clos. peoeess
As disclosed. by. the Covet, Mo medal Evasion CAN. DE.
Made. Ho. the. Corst todion. Regaed 16.32 OF AMY St4fote. .
02 Poliey +that Would Piselose. OhEeRwWise . —

“ Dheae Rights. Secured by the Codsktstion Age
~—igvalved, Heee Cad be No Role Making 02 legislation
| 4 lshich Would - Abeagore them. Miranda’. Aeizona , 527,

US. 486 49

the eight to be Jet Alone. the Most Compeehensive of
Ri hts And the Rie At most Valued bu Civelized. Meal. Te.

_ Peoteet. that Bight , Eve UN JOSE FEA ble. ined sion. by .
_ wveawistent pos thE _peivaey of the individoal).

whatever the Mess Employed), ust be Okemed A.

 

- _ Violation of “the Fourth Ameaidm ent. Olmstead V. VS.,...

she dove” 50 She ould have. See

277 US. 0, ¥7e (W92ee),

The government Also Seeks We dfoclose that
. | Toes. ; ri + Folfill Fhe Geevarce pe 0cess IN the
7 Get tt 15 HeAe, She. NEVER. 71004 She _ Time

tp invest¥aate. this issue Properly — beenose. had ~
df that Toenee -

Bed. Qein vances — tiem bP to BRI. which 75 the.

  

a Complete 6.0.P _PRocedveal. Deocess. To. Exhaust

_ Admaralsteative REM Ealy, “withigd he BOP (SE Atfachne

 
i Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 5 of 11

- Ewebsed of the Lual eins Ree. ‘Be jl step). Uuwever -
ts WSvE. 18 VER PM ple. Ane this boreit is in Ppet -
fe Oe soisteadd An & Molo Lo Anenid the ee

_ | judgement. de bh Such Rebelfious Action Seon the -
BOP pnd Wow Eved He Goventment. who seehs
_ Peesuade dhe Covet do MABe A Mental EVASioN
Peo the Aehcle 6 doth of Bedehty to Peoleet —
the Constipetion, Mot oally hes th4 Guet have.
« jorisdietions bot Voeae2.. ‘Assets J’ spssdse Kon) On.
the basis Of the. wees pedees Gives by 4 is Court.

“Ledeen | Cots Me Cues of liaphed sarschetion),
They Possess enk oN, (Power Authorized by Const tu tio
— “And Statote, 0 whieh 7s Not to be Expanded by |
ne fod cial Cegree. Lp is to be. presumed Hat £.

_ Chuse Wes botside Phe _huaited Jussdiction, , AMS

te bueden of Establishida the Conteaey Rests Upon
the piety Ass_eeting  fdeisd-ctiod,  Ashkened V._ -

— Gunedions Like Ins! Cn” of Amewies SIL_US, 378 (rr).

 

 

c

Hobeas. Coepus ~ A weit zaployed. fo. being 2b Pees

| before A. Court, Most Freg ventla fo & kee Phat
he. _PAdaty, Ss imppisos Ment OB. Ae-beartios 1S Mot.
gh Blocks Lawl Drabsutny. PY Coldron

‘Ze will be. AN. evil dau, fre. Ameniedn) Libeaty if - |
He Vheoky of A Goustsl Meat Outside. _SUPpeeme dad
| Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 6 of 11

(finds lodgement in OvR Constitutions] —_sureis PRVdEN CE .

7 (No higher’ Ooty Rests py. tho Covet Vhan to Exee} —

have Ahis. Covet betieve/’ Affe centt who fonsetion) ON

iS fell Authority te _ Prevent AY violations of the :
__ peinesples of the. QASt tution. Downs Vi Biduell a

182 US. 24 G9,

The Goveenment does - Nate have. SOVEREIga!.. AU thoRidy..

fo impose A Stttute. Phat would dena “the People
_ OF Person OR Property... The. Goverment tvovld

 

AE low" Deiweiples instead of “in law.” The. facts.
Remains that the People. Ake Sovereign ANA Age
wth Avthoety fo. be eEvfertained IN the Very

Covet bho 7S? RESpoalsib le. Yor. the. Acton Caekied

bud. id Regards. to tiie. PERSON. AN d _ peepee

- _ Zndead, ~ May be Obebted’

Seals

ot is wth Svch Hhal Wwe Remidld the. Coved tf
; the. US. Bustitution Which 7s. Relevant EVideN Ce :

. in Accordance laith Fed. @. Eve. ke. Yo2 b 4
Teeaty And Codstitution.

| | Congeess Cav Exkecise No Power by yrtve of Any
Supposed. ivheeen? Sovereignty in HME Generel Goveediment:
hédhee the Powee Can be

_  Coeteetly Said to Appeetasin fo. Se ain ind All. Pepe k.
ood db AN Afeibote. of Av_indé pEno Politresf
| Commen Ty. The Pewke fo Commit Wolance, Pie peteste

. : | ijosti Ce. The Peilate PROPER. by eee trthout.

  

 
- the ihe.

4 “hate. ip be. écuted b

| Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 7 of 11

| | Compensmton ‘fo the OWNER , “Ane Compe) re. | Recespp.
of PROMISES... te Pay AN. Dhee, Of MONE be.
| Exercised , As it. Often Nas. DEE , : bf ee eee SPonsi ble
. ~Aptloast “bot tt Cannot be. Considers d AS below “F
4 plone! Founded Upon |dw. But. be. ‘Hat |
; As «ao three 1S Wo. Such. hj ate As. 4... Power... a
ce hedeat Dover eran ry iL The. Coop of
— the. United Slates. . Soilsed MV. Geeenman, (1284) /10-

my V.d. S2h. |
_ — PRAYER ee
— Thedee pesys Hot His Covet Ges this leit based!
| ON the. Sacds And [4id Suppowted bu Airs Re pla... de the
— BovetsMent ANS Amend He. agement ind Ogi. to
. Be BOP Phe pPREWOSS
a Orders of, the Court j Regaads fo the. leg of He |

 Settence Lith. dail Cved:t Combined.

co a octet — Respectfoly
Date: _gf23/20 2 ee

Pag Se: Yo Bravdow 7 f GE AMER

 

- iz Beanions Togdee, be ial “Over. IF yene> of. AGe-

ob. OWEar. Al facts. ANS OF dements Made . Vyeecin) Ree

7 fave And Coreeet ONLER. Phe panty 6 of PEPE
Date ef2e

a Boanlew Toovee. _.

 
| Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 8 of 11

Ge atitrente OF Seevien | -
WZ peeeey Certty <L- have Sen} A bop ob this
. Motion do +h © Chath of Court At S00R ye

hoo € ASL, New Onledds LA. Folge.

 

Dole: afeifeo Re

 
Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 9 of 11 :

RECEIPT - ADMINISTRATIVE REMEDY

DATE; JULY 30, 2019

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : BRANDON E TURNER, 31572-034
POLLOCK MED PCT UNT: F UNIT OTR: FOL-2250

THIS ACKNOWLEDGES THE RECEIPT OF THE CENTRAL OFFICE APPEAL
IDENTIFIED BELOW:

REMEDY ID : 970966-A2

DATE RECEIVED : JUNE 24, 2019
RESPONSE DUE ‘+ AUGUST 23, 2019
SUBJECT 1 : CONCURRENT SERVICE

SUBJECT 2 : OTHER JAIL TIME CREDIT
Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 , Page 10 of 11

 

Ceol. #7’ sMta/2Q rv

/S/-2 Pog] 4 coaphed CES
wrbgs1007 Jo -forysi (2f¥A
F009 yA) S4uC PIM)

== .—CO phy my ig

Labi +7 920/04

eso 9 Od
24. ys Lope? 2007) [VUIPFY
“Re o- cess 192) 6 PP MIZE,

amare Gay ctr, allay Aaa ruaasaataoaritmainea tia cna! e
Case 2:10-cr-00197-NJB-SS Document 514 Filed 09/08/20 Page 11 of 11 :

i

4
i 4
b

re

|
\
i
i
—_——
i ae,
4

=
<
“\
